Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4,6,8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
There is no support for the claimed range of modified starch average particle size of greater than 15 µm. This instant spec only recites(p.18, line 3-6)
Capsul® has an average particle size of 10-15pm which often result in poor flowability. Large particles of Capsul® can be achieved through agglomeration, compaction,5 compression, and etc. 
	This passage suggests that the particle size of Capsul can be larger than the conventional amount of 10-15 µm but it does not give support for the entire range of greater than 15µm. It also does not give support for all modified starch having this particle size, just the specific modified starch contained in the brand name Capsul. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1,4,6,8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bouquerand (WO 2014/128071) in view of Barnes(WO 85/03414) in view of Veelaert(US 2010/0330369).
Regarding claims 1,4, 6,8, Bouquerand teaches a method of making an extruded particle comprising(example 2)
Mixing 30% of a cake comprising 50% lemon flavor and 17% water with 69% carrier comprising modified starch and maltodextrin by weight of the particle and 1% lubricant by weight of the mixture. The water content is such that the mixture had a glass transition temperature of greater than 40C. 
Heating the mixture at a temperature sufficient to form a molten mass;
Adding 15% flavor(50% lemon flavor in cake x 30% cake in mixture) to the mixture 
Extruding the melt through a die to form an extrudate
Cutting the extrudate to form an extruded particle having a retained flavor of 15% based on the total weight of the particle. One would expect the glass transition of the particle to be substantially the same as the mixture since Bouquerand teaches that same concentrations of water, flavor, and carrier in the mixture as in the final extruded particle(see general method in example 2). 
Bouquerand teaches that the particle comprises 69% carrier comprising a 1 to 20 DE maltodextrin and a modified starch, 1% lubricant, and 5.1% water(17% water in 

Bouquerand teaches that the particle comprises 5.1 wt% water(example 2) that is contributed from the flavor cake and does not specifically teach that water is added to the carrier and flavor cake mixture to achieve a water content of from 8 to 20%. However, Bouquerand further teaches that the particle can comprise from 5 to 10% water(p.7, line 4-6), which overlaps the claimed range and renders it obvious.
Bouquerand also that teaches additional water may be added to the cake and carrier mixture and that the amount of water may be adjusted to achieve a glass transition temperature of 30 to 100C(p.5, line 28-p.6, line 4). Specifically, Bouquerand teaches that the glass transition temperature(Tg) of the flavor and carrier mixture is dependent on the amount of water present, with the Tg decreasing as the water content increases. Bouquerand also states that “The proportions in which water is employed may therefore vary in a wide range of values which the skilled person is capable of adapting and choosing as a function of the carbohydrate glass used in the matrix”(p.6, line 20-p.7, line 6). Since Bouquerand recognizes the water content as a result effective variable that can be adjust based upon the desired glass transition temperature, it would have been obvious to adjust the water content to the claimed range of 8-20% depending on the Tg desired. 
Bouquerand does not specifically teach that the maltodextrin is present in an amount of 50 to 70% and the modified starch is present in an amount of 30 to 50%. However, Barnes teaches a extruded flavor composition comprising 40% flavor in 

Bouquerand and Barnes do not specifically teach that the particle does not show substantial birefringence under polarized light. However, Bouquerand and Barnes teach the flavor particle of claim 6, produced by the method of claim 1. Therefore, one of one of ordinary skill in the art would expect the particle of the prior art to have the same properties as the claimed composition. 
Applicant is reminded that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Bouquerand and Barnes do not specifically that the modified starch has been agglomerated, compacted or compressed to achieve an average particle size greater than 15µm. However, Veelaert teaches pregelatinized starches as carrier materials for 
Veelart does not specifically teach that the starch particles are formed through agglomeration, compression, or compaction.
However, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
          Therefore, absent evidence of criticality regarding the presently claimed process and given that Bouquerand in view of Veelaert meets the requirements of the claimed modified starch with a particle size of greater than 15 µm, Bouquerand in view of Veelaert clearly meets the requirements of the present claims.


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable in view of Barnes(WO 85/03414) in view of Veelaert(US 2010/0330369) and Bouquerand (WO 2014/128071). 
Regarding claim 9, Barnes teaches a particle consisting of
A carrier, wherein the carrier consists of
60 to 80% maltodextrin(p.5, line 28-29) with a low DE of 3 to 40(p.3, line 1-3)
20 to 40% modified starch(p.5, line 28-29)
Less than 10% by weight water of the total weight of the particle(p.5, line 15-19)
Up to about 40% flavor(p.5, line 1-6)
Optionally less below 10% by weight lubricants such as emulsifiers(p.5, line 15-19)
Barnes teaches that the particle comprises up to 40% flavor, and below 10% additional components such as water or lubricant. The balance is carriers. Therefore, the carriers are present in an amount of at least 50%, which overlaps the claimed range of about 60% up to about 80% by weight.
Barnes is silent on the size of the particle. Bouquerand teaches a high capacity flavor particle comprising 69% carrier comprising a 1 to 20 DE maltodextrin and a modified starch, 1% lubricant, and 5.1% water(17% water in cake x 30% cake in particle) and has a particle size of 0.6mm(example 2,p.6, line 7-10; p.4, line 14-25). It would have been obvious to have the particle in Barnes has a size of 0.6mm as taught 
Barnes does not specifically teach that the particle does not show substantial birefringence under polarized light. However, Veelaert teaches pregelatinized starches as carrier materials for liquid components such as flavors in which the starches have at least 50% of the particles with a size of between 100 and 375 µm(abstract, paragraph 33). Veelaert teaches that this sized starch particles unexpectedly achieved a high loading capacity for liquid components such as oils(paragraph 14). It would have been obvious to use pregelatinized starch with particle size of between 100 and 375um as the starch carrier in order to achieve a high loading capacity.
Barnes in view of Veelaert does not specifically teach that the particle does not show substantial birefringence under polarized light. However, according to the instant spec, the use of pregelatinized Capsul leads to low birefringence. Therefore, since Veelaert renders obvious the use of pregelatinized Capsul as the modified starch, one of ordinary skill in the art would expect that the particles of Barnes in view of Veelart would not show substantial birefringence under polarized light. 

Response to Arguments
Applicant's arguments filed 6/9/2021 have been fully considered but they are not persuasive. 
The applicant argues that Bouquerand does not teach a modified starch that has been agglomerated, compacted, or compressed to achieve an average particle size of greater than 15 µm. 
 teaches pregelatinized starches as carrier materials for liquid components such as flavors in which the starches have at least 50% of the particles with a size of between 100 and 375 µm(abstract, paragraph 33). Veelaert teaches that this sized starch particles unexpectedly achieved a high loading capacity for liquid components such as oils(paragraph 14). It would have been obvious to use pregelatinized starch with particle size of between 100 and 375 µm as the starch carrier in order to achieve a high loading capacity. 
Veelart does not specifically teach that the starch particles are formed through agglomeration, compression, or compaction.
However, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
          Therefore, absent evidence of criticality regarding the presently claimed process and given that Bouquerand in view of Veelaert meets the requirements of the claimed modified starch with a particle size of greater than 15 µm, Bouquerand in view of Veelaert clearly meets the requirements of the present claims.

The applicant argues that Barnes now does not meet new claim 9 due to the consisting of language. The applicant argues that Barnes requires hydrogen ocentylbutanedioate amylodextrin which is excluded with the “consisting of” language. However, Barnes further teaches that the modified starch Capsul can be used in combination with the maltodextrin as the carrier and does not require hydrogen ocentylbutanedioate amylodextrin(p.3, line 13-18). The applicant is directed to example III which consists of maltodextrin, capsul(modified starch), an emulsifier(a lubricant as defined in the instant spec), water, and a flavor(orange juice). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D LEBLANC whose telephone number is (571)270-1136.  The examiner can normally be reached on 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/KATHERINE D LEBLANC/Primary Examiner, Art Unit 1791